Citation Nr: 0926425	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.  The appellant is his surviving spouse.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

At the time of the veteran's death, there were no due, but 
unpaid, benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  
38 U.S.C.A. §°5121 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for accrued benefits, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
October 2008 satisfied the duty to notify provisions 
specifically with respect to the claim for accrued benefits.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Although this letter was dated 
subsequent to the initial adjudication of the appellant's 
claim, she had sufficient time in which to submit evidence 
pertinent to his claim prior to the readjudication of her 
claim in the February 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a May 2006 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  As a 
claim for accrued benefits turns on the existence of 
procedural evidence already in the file at the time of the 
veteran's death, and no questions of medical fact existed 
with respect to same, a VA opinion was not required.  See 38 
C.F.R. § 3.159(c).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the appellant or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Under the provisions of 38 U.S.C.A. § 5121, as relevant here, 
a veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.  38 U.S.C.A. 5121; 38 C.F.R. § 3.1000.  
Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§°3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

In this case, a procedural history of the veteran's VA 
benefits claims is critical to the issue of whether accrued 
benefits are warranted.  In April 1999, the veteran was 
admitted as an inpatient to a VA medical center.  In July 
1999, while an inpatient, the veteran fell and fractured his 
left femoral head bone.  In May 2000, the veteran filed a 
claim for disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a left hip disorder resulting from 
this incident.  A September 2000 rating decision granted that 
claim and assigned an 80 percent evaluation effective May 12, 
2000.  A claim for an earlier effective date was filed in 
November 2000, and granted by a December 2000 rating 
decision, awarding an effective date of June 27, 1999, the 
date of the incident.  A proposed finding of incompetency was 
made in a March 2001 rating decision, and promulgated in a 
July 2001 rating decision; the appellant became the veteran's 
fiduciary for VA purposes.  On the veteran's behalf, the 
appellant filed a claim for an increased evaluation for the 
left hip disorder on September 12, 2002, and additionally 
claimed entitlement to special monthly compensation on the 
part of the veteran.  In a rating decision dated September 
25, 2002, the 80 percent evaluation was continued, and 
special monthly compensation was denied. 

The evidence shows the veteran died in October 2002, and that 
the appellant's claim for entitlement to accrued benefits was 
received in November 2002; as such, her claim was timely 
filed.  38 U.S.C.A. § 5121(c); 38 C.F.R. §°3.1000(c).  
However, the veteran did not have a pending claim with VA 
when he died, and there is no evidence in the record that any 
additional claims were filed other than those noted above.  
There is no evidence that the veteran and/or appellant filed 
a notice of disagreement with the December 2000, March 2001, 
July 2001, or September 2002 rating decisions discussed 
above.  Therefore, absent evidence of a claim of record that 
was pending at the time of the veteran's death, the threshold 
legal criteria for establishing entitlement to accrued 
benefits are not met.  Therefore, and the appeal must be 
denied.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


